NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ____________

                                No. 10-1711
                               ____________

        TOY-LING WASHINGTON, agent for principal Beverly Knight;
                N.T., son of plaintiff and minor as applies

                                     v.

TOWNSHIP OF HILLSIDE CITY COUNCIL; JANET VLAISAVLJEVIC, HILLSIDE
    CLERK; DWAYNE WARREN; THEODORE ROMANKOW; ANN RUBIN;
    HILLSIDE POLICE DEPARTMENT (John Doe Officers); UNION COUNTY
PROSECUTORS OFFICE; DONALD VANARELLI; DAVID NECHAMKIN; CASSEY
    KIM; VINCENT GAGLIARDI; THE DEVEREUX FOUNDATION; BRENDA
     BRUNISHUIZ; KATHARINE STALKER; HEATHER HANDLON; OWEN
   THOMSON; AMERICAN EXPRESS; SUSAN LUBIN; PNC BANK; SIMONE S.
 MARTA; WACHOVIA BANK; MULTI CARE NURSING HOME; KATHY NEGRY;
     CATHOLIC COMMUNITY SERVICES (UNION COUNTY); YOLANDA
    MASSENBERG; YASSHEEDA JOHNSON; PARENTS OF J.G. (minor); ALL
  PARTIES AND THEIR AGENTS; UNION COUNTY SHERIFF'S DEPARTMENT
                            ____________

               On Appeal from the United States District Court
                         for the District of New Jersey
                     (D.C. Civil Action No. 06-cv-3102)
                District Judge: Honorable Stanley R. Chesler
                                _____________

               Submitted Pursuant to Third Circuit LAR 34.1(a)
                            September 14, 2010
         Before: SLOVITER, CHAGARES and WEIS, Circuit Judges




                    (Opinion filed: September 21, 2010)

                                     1
                                       ___________

                                        OPINION
                                       __________


PER CURIAM.

              Toy-Ling Washington appeals the District Court’s orders granting appellee

Union County Sheriff’s Department’s motion for summary judgment and denying her

motion to amend her complaint. The procedural history of this case and the details of

Washington’s claims are well known to the parties, set forth in the District Court’s

thorough opinions, and need not be discussed at length. Briefly, Washington filed a civil

rights complaint against several defendants. The District Court granted several

defendants’ motions to dismiss and subsequently granted Union County Sheriff’s

Department’s motion for summary judgment. Washington filed a timely notice of appeal

challenging the District Court’s order granting the motion for summary judgment and

denying her motion to amend the complaint.

              We have jurisdiction under 28 U.S.C. § 1291. We agree with the District

Court that the Union County Sheriff’s Department was entitled to summary judgment on

Washington’s claims of false arrest. An arrest warrant had been issued, and Washington

has not alleged that any of the appellees made false statements with respect to the arrest

warrant. See Wilson v. Russo, 212 F.3d 781, 786-87 (3d Cir. 2000). It appears that the



                                             2
arrest warrant was issued by the judge in Washington’s criminal case after she missed a

hearing. Washington was subsequently convicted of theft by unlawful taking of more

than $75,000 and was sentenced to seven years in prison. See State v. Washington, 975

A.2d 955 (N.J. Super. 2009).

              Washington also appeals the District Court’s order denying her motion to

amend her complaint. We review such a denial for an abuse of discretion. Jones v. ABN

Amro Mortg. Group, Inc. 606 F.3d 119, 123 (3d Cir. 2010). The District Court did not

abuse its discretion in denying Washington’s motion to amend her complaint. We lack

jurisdiction over Washington’s challenge to the District Court’s orders remanding a

matter to state court in a separate District Court case.

              For the above reasons, we will affirm the District Court’s judgment.




                                            3